        Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 1
                                                                 2 of 46
                                                                      47




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

SONOS, INC.,                         §
                                     §
               Plaintiff,            §
                                     §
      v.                             §
                                         NO. 6:20-cv-00881-ADA
                                     §
Google LLC,                          §
                                     §
               Defendant.
                                     §
                                     §
         PLAINTIFF SONOS, INC.’S SUPPLEMENTAL PRELIMINARY
  INFRINGEMENT CONTENTIONS AND IDENTIFICATION OF PRIORITY
                                DATES
       Plaintiff Sonos, Inc. (“Sonos” or “Plaintiff”) serves its supplemental preliminary

infringement contentions (“Supplemental Contentions”) and identification of priority dates

(“Supplemental Disclosure”) regarding infringement by Defendant Google LLC (“Google” or

“Defendant”) of U.S. Patent No. 10,848,885 (“the ’885 Patent.”) Previously, on December 11,

2020, Sonos served its Preliminary Infringement Contentions. These Supplemental Contentions

are intended to supplement those contentions.

       Sonos bases this Disclosure on its current knowledge, understanding, and belief as to the

facts and information available as of the date of this Disclosure. Sonos has not yet completed its

investigation, collection of information, discovery, or analysis relating to this action, and

additional discovery, including discovery from Google and third parties, may lead Sonos to

amend, revise, and/or supplement this Supplemental Disclosure. Indeed, discovery in this action

has only just begun, Google has not yet produced any documentation regarding the accused

products, and Sonos has also not yet had the opportunity to inspect Google’s source code for the

accused products. However, the accused functionalities of the accused products are implemented,

at least in part, by Google’s proprietary and specialized electronics, firmware, and/or software,

and the precise designs, processes, and algorithms used to perform the accused functionalities are

held secret, at least in part, and are not publicly available in their entirety. As such, an analysis

                                                   1
         Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 2
                                                                  3 of 46
                                                                       47



of Google’s documentation and source code may be necessary to fully and accurately describe

every infringing functionality.

         For these reasons, Sonos specifically reserves the right to amend, revise and/or supplement

this Supplemental Disclosure and/or accompanying exhibits in accordance with any Orders of

record in this matter, and Federal Rule of Civil Procedure 26(e), as additional documents and

information become available and as discovery and investigation proceed.

         Sonos also reserves the right to supplement, modify or amend this Supplemental

Disclosure to include additional products or services made, used, sold, or offered for sale in or

imported into the United States by Google.

         This Supplemental Disclosure is made without prejudice to any position Sonos may take

with respect to claim construction. Sonos reserves its right to supplement this Supplemental

Disclosure and exhibits based on the Court’s claim construction. Sonos further reserves the

right to introduce and use such supplemental materials at trial.

         The information in this Supplemental Disclosure is not an admission regarding the scope

of any claims or the proper construction of those claims or any terms contained therein. The

production of documents accompanying this Supplemental Disclosure is not an admission that

such documents are admissible and Sonos does not waive any objections regarding admissibility.

Sonos reserves the right to supplement its production of documents accompanying this disclosure

upon identification or receipt of additional documents, including documents from third parties.

I.       PRELIMINARY INFRINGEMENT CONTENTIONS

         Sonos contends that the ’885 Patent is infringed, either individually or in combination, by

the following products (individually or collectively, “Accused Product(s)”):

        Cast-enabled media players, including Chromecast, Chromecast Ultra, Chromecast
         Audio, Chromecast with Google TV, Home Mini, Nest Mini, Home, Home Max, Home
         Hub, Nest Hub, Nest Hub Max, Nest Audio, and Nest Wifi Point media players.

         Sonos’s Supplemental Contentions are attached hereto as Exhibit A. At this stage, Sonos

provides charts for the following claims:


                                                 -2-
          Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 3
                                                                   4 of 46
                                                                        47



             ’885 Patent: claims 1-3, 5-10, 12-17, and 19-20 (Exhibit A)

   A. Direct Infringement Under 35 U.S.C § 271(a)

          ’885 Patent: As set forth in Exhibit A, each Cast-enabled media player infringes every

asserted claim of the ’885 Patent. Thus, Google has directly infringed and continues to directly

infringe each asserted claim of the ’885 Patent at least by offering to sell, selling, and/or

importing into the United States, Cast-enabled media players.

          Further, on information and belief, Google has directly infringed and continues to directly

infringe each asserted claim of the ’885 Patent by virtue of installing firmware updates onto

Cast-enabled media players, which constitutes “mak[ing]” an infringing device under 35 U.S.C §

271(a).

          Further yet, on information and belief, Google has directly infringed and continues to

directly infringe each asserted claim of the ’885 Patent by virtue of Cast-enabled media players

installed with firmware, which constitutes “us[ing]” an infringing device under 35 U.S.C §

271(a).

   B. Induced Infringement Under 35 U.S.C § 271(b)

          Pursuant to 35 U.S.C. § 271(b), Google also actively, knowingly, and intentionally

induced (and continues to actively, knowingly, and intentionally induce) others to make, use,

offer to sell, sell, and/or import the Accused Products into the United States. As noted in

Sonos’s Amended Complaint, Google had actual knowledge of the Asserted Patents prior to the

filing of the Amended Complaint.

          ’885 Patent: As set forth in Exhibit A, each Cast-enabled media player infringes every

asserted claim of the ’885 Patent. Despite knowing of the ’885 Patent, Google has actively,

knowingly, and intentionally induced (and continues to actively, knowingly, and intentionally

induce) others to directly infringe the asserted claims by actively encouraging others to make,

use, offer to sell, sell, and/or import Cast-enabled media players into the United States in

violation of 35 U.S.C. § 271(b).




                                                  -3-
        Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 4
                                                                 5 of 46
                                                                      47



       For example, through Google’s website, advertising and promotional material, user

guides, the Google Home app (among other apps offered by Google), and/or the Google Play

Store, Google has actively, knowingly, and intentionally encouraged and induced (and continues

to actively, knowingly, and intentionally encourage and induce) others to install firmware

updates onto Cast-enabled media players, and thereby “make[]” an infringing device, which

constitutes direct infringement of the asserted claims of the ’885 Patent under 35 U.S.C § 271(a).

       As another example, through Google’s website, advertising and promotional material,

user guides, the Google Home app (among other apps offered by Google), and/or the Google

Play Store, Google has actively, knowingly, and intentionally encouraged and induced (and

continues to actively, knowingly, and intentionally encourage and induce) others to “use” Cast-

enabled media players, which constitutes direct infringement of the asserted claims of the ’885

Patent under 35 U.S.C § 271(a).

       As yet another example, Google has actively, knowingly, and intentionally induced (and

continues to actively, knowingly, and intentionally induce) distributors and retailers to “offer[] to

sell” and “sell[]” Cast-enabled media players, which constitutes direct infringement of the

asserted claims of the ’885 Patent under 35 U.S.C § 271(a).

       Along with its actual knowledge of the ’885 Patent, Google also knew (or should have

known) that its actions would induce others to directly infringe the asserted claims of the ’885

Patent. For instance, Google has supplied and continues to supply Cast-enabled media players

(as well as firmware updates) to users while knowing that the use of Cast-enabled media players

will infringe the asserted claims of the ’885 Patent.

   B. Contributory Infringement Under 35 U.S.C § 271(c)

       Pursuant to 35 U.S.C § 271(c), Google has also contributorily infringed (and continues to

contributorily infringe) the asserted claims of the Asserted Patents by supplying software

components in the United Sates to be installed and/or used by users of the Accused Products –

each of which is a material component of the Accused Products that has no substantial

noninfringing use – with knowledge that the software components were especially made or


                                                 -4-
        Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 5
                                                                 6 of 46
                                                                      47



adapted for use in an Accused Product such that the installation and/or use of the software

components would result in direct infringement. As noted in Sonos’s Amended Complaint,

Google had actual knowledge of the ’885 Patent prior to the filing of the Amended Complaint.

       ’885 Patent: Google has contributorily infringed (and continues to contributorily

infringe) the asserted claims of the ’885 Patent by virtue of the fact that, in addition to importing

and selling Cast-enabled media players that come pre-installed with firmware, Google supplies

firmware updates for Cast-enabled media players in the United States, and each time a user

installs such a firmware update, the user “makes” an infringing device and thereby directly

infringes the asserted claims of the ’885 Patent under 35 U.S.C. § 271(a). The software

components included in the firmware updates are material components of Cast-enabled media

players that are not staple articles or commodities of commerce suitable for substantial

noninfringing use because the only possible use for these software components is to be installed

and run on Cast-enabled media players.

       Along with its actual knowledge of the ’885 Patent, Google knew (or should have

known) that the software components included in the firmware updates were especially made or

adapted for installation on Cast-enabled media players, and that installation of these software

components by others resulted in (and continues to result in) direct infringement of the ’885

Patent under 35 U.S.C. § 271(a) because each such installation “makes” an updated player that

meets every element of every asserted claims.

       Moreover, as a result of Google’s contributory conduct, others have directly infringed the

asserted claims of the ’885 Patent. For example, users have installed the supplied firmware

updates onto Cast-enabled media players in the United States, thereby “making” updated Cast-

enabled media players, which constitutes direct infringement. As another example, after

installing the firmware updates onto Cast-enabled media players, users have used Cast-enabled

media players, which also constitutes direct infringement of the asserted claims.




                                                 -5-
       Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 6
                                                                7 of 46
                                                                     47



II.   IDENTIFICATION OF THE PRIORITY DATE FOR EACH CLAIM OF THE
      ASSERTED PATENTS
      Sonos sets forth that the priority date for each asserted claim is at least as early as:

         ’885 Patent (claims 1-3, 5-10, 12-17, and 19-20): September 12, 2006


III. DOCUMENT PRODUCTION

      Accompanying this Disclosure, Sonos produces, inter alia, copies of the file history for

each Asserted Patent. The foregoing documents are included in the Bates range SONOS-SVG2-

________ - SONOS-SVG2-________.




Dated: January __, 2020.                      Respectfully submitted,

                                              By______________ ___________________
                                                         /s/ Jeffrey L. Johnson

                                              Jeffrey L. Johnson
                                              Texas Bar No. 24029638
                                              ORRICK, HERRINGTON & SUTCLIFFE LLP
                                              609 Main Street, 40th Floor
                                              Houston, TX 77002
                                              Telephone: 713.658.6400
                                              Facsimile: 713.658.6401
                                              jj@orrick.com

                                              Clement Seth Roberts
                                              California Bar No. 209203
                                              ORRICK, HERRINGTON & SUTCLIFFE LLP
                                              405 Howard St.
                                              San Francisco, CA 94105
                                              Telephone: 415.773.5484
                                              Facsimile: 415.773.5759
                                              croberts@orrick.com

                                              Bas de Blank
                                              California Bar No. 191487
                                              ORRICK, HERRINGTON & SUTCLIFFE LLP
                                              1000 Marsh Blvd.
                                              Menlo Park, CA 94205
                                              Telephone: 650.614.7343
                                              Facsimile: 650.614.7401


                                                -6-
Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 7
                                                         8 of 46
                                                              47




                             bdeblank@orrick.com

                             Alyssa Caridis
                             California Bar No. 260103
                             ORRICK, HERRINGTON & SUTCLIFFE LLP
                             777 South Figueroa St., Suite 3200
                             Los Angeles, CA 90017
                             Telephone: 213.612.2372
                             Facsimile: 213.612.2499
                             acaridis@orrick.com

                             George I. Lee
                             Illinois Bar No. 6225430
                             Sean M. Sullivan
                             Illinois Bar No. 6230605
                             Rory P. Shea
                             Illinois Bar No. 6290745
                             J. Dan Smith
                             Illinois Bar No. 6300912
                             LEE SULLIVAN SHEA & SMITH LLP
                             656 W. Randolph St., Floor 5W
                             Chicago, IL 60661
                             Telephone: 312.754.9602
                             Facsimile: 312.754.9603
                             lee@ls3ip.com
                             sullivan@ls3ip.com
                             shea@ls3ip.com
                             smith@ls3ip.com

                             Mark D. Siegmund
                             State Bar No. 24117055
                             mark@waltfairpllc.com
                             Law Firm of Walt, Fair PLLC.
                             1508 North Valley Mills Drive
                             Waco, Texas 76710
                             Telephone: (254) 772-6400
                             Facsimile: (254) 772-6432

                             ATTORNEYS FOR PLAINTIFF SONOS, INC.




                               -7-
Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 8
                                                         9 of 46
                                                              47




                               8
                            Case
                            Case6:20-cv-00881-ADA
                                 6:20-cv-00881-ADA Document
                                                   Document49-1
                                                            49-1 Filed
                                                                 Filed02/17/21
                                                                       02/17/21 Page
                                                                                Page10
                                                                                     9 of
                                                                                       of46
                                                                                          47

                             Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


             Claim 1
[1.0] A first zone player          Google’s “Cast” technology enables Cast-enabled media players to be included in a “speaker
comprising:                        group” “for synchronous music throughout the home.” These Cast-enabled media players include
                                   Google’s own Cast-enabled media players, such as the Home Mini, Nest Mini, Home, Home Max,
                                   Home Hub, Nest Hub, Nest Hub Max, Nest Wifi Point, Chromecast, Chromecast Audio,
                                   Chromecast Ultra, Chromecast with Google TV, and Nest Audio media players, as well as various
                                   other third-party media players with built-in Cast functionality. See, e.g.,
                                   https://store.google.com/us/product/google_home_max?hl=en-US;
                                   https://store.google.com/us/product/chromecast_google_tv_compare?hl=en-US;
                                   https://www.google.com/chromecast/built-in/audio/.

                                   To facilitate this grouping functionality, the Google Home app allows a user to “[c]reate and
                                   manage speaker groups” from the user’s smartphone, tablet, or computer device, as well as to
                                   “cast” to a previously-created “speaker group” from the user’s smartphone, tablet, or computer
                                   device, which would cause the “speaker group” to be invoked.
                                   https://support.google.com/googlenest/answer/7174267?co=GENIE.Platform%3DAndroid&hl=en.
                                   In addition, there are many other Cast-enabled Android, iOS, or Chrome apps that allow a user to
                                   “cast” to a previously-created “speaker group” using the user’s smartphone, tablet, or computer
                                   device, including certain of Google’s own Cast-enabled apps (e.g., YouTube Music app, the
                                   Google Play Music app, the Google Podcasts, etc.) as well as certain third-party Cast-enabled
                                   apps. The Google Home app, either alone or together with one or more of these other Cast-
                                   enabled apps, can be installed and run on any smartphone, tablet, or computer device that supports
                                   Android, iOS, or Chrome apps, including Google’s own “Pixel” smartphone, tablet, and computer
                                   devices (e.g., the Pixel 3, Pixel 3 XL, Pixel 3a, Pixel 3a XL, Pixel 4, Pixel 4 XL, Pixel 4a, Pixel 4a
                                   (5G), Pixel 5 phones, the Pixel Slate tablet, and the Pixelbook and Pixelbook Go laptops) as well
                                   as many third-party smartphone, tablet, or computer device. See, e.g.,
                                   https://store.google.com/us/magazine/compare_pixel;
                                   https://store.google.com/us/product/google_pixelbook_specs;
                                   https://store.google.com/us/product/pixel_slate_specs. For purposes of this chart, any smartphone,
                                   tablet, or computer device installed with at least the Google Home app will be referred to as a
                                   “Cast-enabled computing device.”




                                                                                                                                        1
                          Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 10
                                                                                   11 of 46
                                                                                         47

                            Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


                                    Certain of the aforementioned Cast-enabled media players also include a display screen and
                                    firmware that enables these Cast-enabled media players to additionally function as a control device
                                    for other Cast-enabled media players. This sub-category of Cast-enabled media players, which
                                    will be referred to herein as “Cast-enabled displays,” includes Google’s Home Hub, Nest Hub, and
                                    Nest Hub Max media players. See, e.g.,
                                    https://store.google.com/us/product/google_nest_hub?hl=en-US#overview-modal-music;
                                    https://store.google.com/us/product/google_nest_hub_max?hl=en-US;
                                    https://support.google.com/googlenest/answer/9165738?hl=en-GB&ref_topic=7030084. Similar to
                                    the Cast-enabled apps installed on the Cast-enabled computing devices, the firmware installed on
                                    these Cast-enabled displays allows a user to “cast” to a previously-created “speaker group” using
                                    the Cast-enabled display’s user interface.

                                    As described in further detail below, each Cast-enabled media player comprises a “zone player” as
                                    recited in claim 1, and each Cast-enabled computing device comprises a “network device” as
                                    recited in claim 1.
[1.1] a network interface that is   Each Cast-enabled media player comprises a network interface, such as a Wi-Fi interface, that is
configured to communicatively       configured to communicatively couple the Cast-enabled media player to at least one data network,
couple the first zone player to     such as a Wi-Fi network. See, e.g., https://support.google.com/googlenest/answer/7072284?hl=en;
at least one data network;          https://store.google.com/us/product/google_home_max?hl=en-US.
[1.2] one or more processors;       Each Cast-enabled media player comprises one or more processors. See, e.g.,
                                    https://support.google.com/googlenest/answer/7072284?hl=en;
                                    https://store.google.com/us/product/google_home_max?hl=en-US.
[1.3] a non-transitory              Each Cast-enabled media player comprises a non-transitory computer-readable medium. See, e.g.,
computer-readable medium;           https://support.google.com/googlenest/answer/7072284?hl=en;
and                                 https://store.google.com/us/product/google_home_max?hl=en-US.
[1.4] program instructions          Each Cast-enabled media player comprises program instructions stored on the non-transitory
stored on the non-transitory        computer-readable medium that, when executed by the Cast-enabled media player’s one or more
computer-readable medium            processors, cause the Cast-enabled media player to perform the functions identified below. See,
that, when executed by the one      e.g., https://support.google.com/googlenest/answer/7072284?hl=en;
or more processors, cause the       https://store.google.com/us/product/google_home_max?hl=en-US.
first zone player to perform
functions comprising:



                                                                                                                                      2
                         Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 11
                                                                                  12 of 46
                                                                                        47

                           Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


[1.5] while operating in a          Each Cast-enabled media player comprises program instructions stored on the Cast-enabled media
standalone mode in which the        player’s non-transitory computer-readable medium that, when executed by the Cast-enabled media
first zone player is configured     player’s one or more processors, cause the Cast-enabled media player to, while operating in a
to play back media individually     standalone mode in which the Cast-enabled media player is configured to play back media
in a networked media playback       individually in a networked Cast-enabled media playback system comprising the Cast-enabled
system comprising the first         media player and at least two other Cast-enabled media players, perform the functions identified
zone player and at least two        below.
other zone players:
                                    For instance, each Cast-enabled media player is programmed such that, while in a networked Cast-
                                    enabled media playback system that includes at least two other Cast-enabled media players, the
                                    Cast-enabled media player has the capability to operate in a standalone mode in which the Cast-
                                    enabled media player is configured to play back audio individually (as opposed to being
                                    configured to play back audio in synchrony with one or more other Cast-enabled media players as
                                    part of a “speaker group” or a “speaker pair”). See, e.g.,
                                    https://support.google.com/googlenest/answer/7174267?co=GENIE.Platform%3DAndroid&hl=en;
                                    https://support.google.com/googlenest/answer/7030379?co=GENIE.Platform%3DAndroid&hl=en-
                                    GB; https://support.google.com/googlenest/answer/7181830?hl=en-GB&ref_topic=7030084;
                                    https://support.google.com/chromecast/answer/3228332?hl=en-
                                    GB&ref_topic=4602553&co=GENIE.Platform%3DDesktop&oco=1.
[1.6] (i) receiving, from a         Each Cast-enabled media player comprises program instructions stored on the Cast-enabled media
network device over a data          player’s non-transitory computer-readable medium that, when executed by the Cast-enabled media
network, a first indication that    player’s one or more processors, cause the Cast-enabled media player to receive, from a Cast-
the first zone player has been      enabled computing device over a data network, a first indication that the Cast-enabled media
added to a first zone scene         player has been added to a first zone scene comprising a first predefined grouping of Cast-enabled
comprising a first predefined       media players including at least the Cast-enabled media player and a second Cast-enabled media
grouping of zone players            player that are to be configured for synchronous playback of media when the first zone scene is
including at least the first zone   invoked.
player and a second zone player
that are to be configured for       For instance, each Cast-enabled media player is programmed such that, while the Cast-enabled
synchronous playback of media       media player is in a networked Cast-enabled media playback system that includes at least two
when the first zone scene is        other Cast-enabled media players and is operating in a standalone mode in which the Cast-enabled
invoked; and                        media player is configured to play back audio individually, the Cast-enabled media player has the
                                    capability to receive, from a Cast-enabled computing device over a Wi-Fi network, a first


                                                                                                                                    3
                         Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 12
                                                                                  13 of 46
                                                                                        47

                           Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


                                   indication that the Cast-enabled media player has been added to a first predefined “speaker group”
                                   that includes the Cast-enabled media player and a second Cast-enabled media player in the
                                   networked Cast-enabled media playback system, which amounts to a “first zone scene” comprising
                                   a “first predefined grouping” of Cast-enabled media players that are “to be configured for
                                   synchronous playback of media” when the first predefined “speaker group” is invoked. See, e.g.,
                                   https://support.google.com/googlenest/answer/7174267?co=GENIE.Platform%3DAndroid&hl=en
                                   (explaining that when Cast-enabled media players are grouped together into a “speaker group”
                                   those Cast-enabled media players are configured for “synchronous music throughout the home”).

                                   As one possibility, a Cast-enabled media player will receive such an indication from a Cast-
                                   enabled computing device as a result of a user inputting a request to create a new predefined
                                   “speaker group” via the Cast-enabled computing device’s user interface. Illustrative examples of
                                   such user input are shown in Ex. D, claim limitations 1.5, 1.7.
[1.7] (ii) receiving, from the     Each Cast-enabled media player comprises program instructions stored on the Cast-enabled media
network device over the data       player’s non-transitory computer-readable medium that, when executed by the Cast-enabled media
network, a second indication       player’s one or more processors, cause the Cast-enabled media player to receive, from a Cast-
that the first zone player has     enabled computing device over a data network, a second indication that the Cast-enabled media
been added to a second zone        player has been added to a second zone scene comprising a second predefined grouping of Cast-
scene comprising a second          enabled media players including at least the Cast-enabled media player and a third Cast-enabled
predefined grouping of zone        media player that are to be configured for synchronous playback of media when the first zone
players including at least the     scene is invoked, where the second Cast-enabled media player is different than the third Cast-
first zone player and a third      enabled media player.
zone player that are to be
configured for synchronous         For instance, each Cast-enabled media player is programmed such that, while the Cast-enabled
playback of media when the         media player is in a networked Cast-enabled media playback system that includes at least two
second zone scene is invoked,      other Cast-enabled media players and is operating in a standalone mode in which the Cast-enabled
wherein the second zone player     media player is configured to play back audio individually, the Cast-enabled media player has the
is different than the third zone   capability to receive, from a Cast-enabled computing device over a Wi-Fi network, a second
player;                            indication that the Cast-enabled media player has been added to a second predefined “speaker
                                   group” that includes the Cast-enabled media player and a third Cast-enabled media player in the
                                   networked Cast-enabled media playback system, which amounts to a “second zone scene”
                                   comprising a “second predefined grouping” of Cast-enabled media players that are “to be
                                   configured for synchronous playback of media” when the second predefined “speaker group” is


                                                                                                                                   4
                        Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 13
                                                                                 14 of 46
                                                                                       47

                          Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


                                 invoked. See, e.g.,
                                 https://support.google.com/googlenest/answer/7174267?co=GENIE.Platform%3DAndroid&hl=en
                                 (explaining that when Cast-enabled media players are grouped together into a “speaker group”
                                 those Cast-enabled media players are configured for “synchronous music throughout the home”).

                                 As one possibility, a Cast-enabled media player will receive such an indication from a Cast-
                                 enabled computing device as a result of a user inputting a request to create a new predefined
                                 “speaker group” via the Cast-enabled computing device’s user interface. Illustrative examples of
                                 such user input are shown in Ex. D, claim limitations 1.5, 1.7.
[1.8] after receiving the first  Each Cast-enabled media player comprises program instructions stored on the Cast-enabled media
and second indications,          player’s non-transitory computer-readable medium that, when executed by the Cast-enabled media
continuing to operate in the     player’s one or more processors, cause the Cast-enabled media player to, after receiving the first
standalone mode until a given    and second indications, continue to operate in the standalone mode until a given one of the first
one of the first and second zone and second zone scenes has been selected for invocation.
scenes has been selected for
invocation;                      For instance, each Cast-enabled media player is programmed such that, after receiving the first and
                                 second indications while the Cast-enabled media player is in a networked Cast-enabled media
                                 playback system that includes at least two other Cast-enabled media players and is operating in a
                                 standalone mode in which the Cast-enabled media player is configured to play back audio
                                 individually, the Cast-enabled media player continues to operate in the standalone mode until one
                                 of the first predefined “speaker group” or the second predefined “speaker group” has been selected
                                 for invocation. See, e.g.,
                                 https://support.google.com/googlenest/answer/7174267?co=GENIE.Platform%3DAndroid&hl=en;
                                 https://support.google.com/googlenest/answer/7030379?co=GENIE.Platform%3DAndroid&hl=en-
                                 GB; https://support.google.com/googlenest/answer/7181830?hl=en-GB&ref_topic=7030084;
                                 https://support.google.com/chromecast/answer/3228332?hl=en-
                                 GB&ref_topic=4602553&co=GENIE.Platform%3DDesktop&oco=1.
[1.9] after the given one of the Each Cast-enabled media player comprises program instructions stored on the Cast-enabled media
first and second zone scenes     player’s non-transitory computer-readable medium that, when executed by the Cast-enabled media
has been selected for            player’s one or more processors, cause the Cast-enabled media player to, after the given one of the
invocation, receiving, from the first and second zone scenes has been selected for invocation, receive, from the Cast-enabled
network device over the data     computing device over the data network, an instruction to operate in accordance with a given one
network, an instruction to


                                                                                                                                  5
                         Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 14
                                                                                  15 of 46
                                                                                        47

                           Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


operate in accordance with a       of the first and second zone scenes respectively comprising a given one of the first and second
given one of the first and         predefined groupings of Cast-enabled media players.
second zone scenes
respectively comprising a given    For instance, each Cast-enabled media player is programmed such that, after one of the first and
one of the first and second        second predefined “speaker groups” has been selected for invocation using a Cast-enabled
predefined groupings of zone       computing device, the Cast-enabled media player has the capability to receive, from the Cast-
players; and                       enabled computing device over the Wi-Fi network, an instruction to operate in accordance with the
                                   selected “speaker group,” which amounts to “a given one of the first and second zone scenes
                                   respectively comprising a given one of the first and second predefined groupings” of Cast-enabled
                                   media players. See, e.g.,
                                   https://support.google.com/googlenest/answer/7174267?co=GENIE.Platform%3DAndroid&hl=en;
                                   https://support.google.com/googlenest/answer/7030379?co=GENIE.Platform%3DAndroid&hl=en-
                                   GB; https://support.google.com/googlenest/answer/7181830?hl=en-GB&ref_topic=7030084;
                                   https://support.google.com/chromecast/answer/3228332?hl=en-
                                   GB&ref_topic=4602553&co=GENIE.Platform%3DDesktop&oco=1.

                                   A Cast-enabled media player typically receives such an instruction from a Cast-enabled computing
                                   device as a result of a user inputting a request to invoke a predefined “speaker group” via the Cast-
                                   enabled computing device’s user interface. Illustrative examples of such user input are shown in
                                   Ex. D, claim limitations 1.10.
[1.10] based on the instruction,   Each Cast-enabled media player comprises program instructions stored on the Cast-enabled media
transitioning from operating in    player’s non-transitory computer-readable medium that, when executed by the Cast-enabled media
the standalone mode to             player’s one or more processors, cause the Cast-enabled media player to, based on the instruction,
operating in accordance with       transition from operating in the standalone mode to operating in accordance with the given one of
the given one of the first and     the first and second predefined groupings of Cast-enabled media players such that the Cast-enabled
second predefined groupings of     media player is configured to coordinate with at least one other Cast-enabled media player in the
zone players such that the first   given one of the first and second predefined groupings of Cast-enabled media players over a data
zone player is configured to       network in order to output media in synchrony with output of media by the at least one other Cast-
coordinate with at least one       enabled media player in the given one of the first and second predefined groupings of Cast-enabled
other zone player in the given     media players.
one of the first and second
predefined groupings of zone       For instance, each Cast-enabled media player is programmed such that, based on a received
players over a data network in     instruction to operate in accordance with a selected “speaker group,” the Cast-enabled media


                                                                                                                                      6
                       Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 15
                                                                                16 of 46
                                                                                      47

                         Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


order to output media in         player transitions from operating in the standalone mode to operating in accordance with the
synchrony with output of media   selected “speaker group” (which as noted above amounts to “a given one of the first and second
by the at least one other zone   zone scenes respectively comprising a given one of the first and second predefined groupings of
player in the given one of the   zone players”) such that the Cast-enabled media player is configured to coordinate with at least
first and second predefined      one other Cast-enabled media player in the selected “speaker group” over a Wi-Fi network in order
groupings of zone players.       to output audio in synchrony with output of audio by the at least one other Cast-enabled media
                                 player in the selected “speaker group.” See, e.g.,
                                 https://support.google.com/googlenest/answer/7174267?co=GENIE.Platform%3DAndroid&hl=en
                                 (“Group any combination of Google Nest or Google Home speakers and displays and Chromecast
                                 devices together for synchronous music throughout the home.”).

                                 Examples of this functionality are illustrated by the following screenshots from a Cast-enabled
                                 computing device installed with the Google Home app as well as other Cast-enabled apps such as
                                 Google Play Music and YouTube Music, which show the predefined “speaker group” named
                                 “Upstairs” being invoked such that the “Nest Mini” and “Hub Speaker” players each transition
                                 from operating in the standalone mode in which the player was configured to play back audio
                                 individually to operating in accordance with the predefined “speaker group” named “Upstairs”
                                 such that the “Nest Mini” and “Hub Speaker” players are configured to coordinate with one
                                 another to output audio in synchrony:




                                                                                                                                   7
Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 16
                                                         17 of 46
                                                               47

 Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885




                                                                             8
                        Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 17
                                                                                 18 of 46
                                                                                       47

                           Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885




             Claim 2
[2.0] The first zone player of     As described above, each Cast-enabled media player comprises a “zone player,” as recited in claim
claim 1, wherein the instruction   1. Moreover, each Cast-enabled media player is programmed such that the instruction to operate in


                                                                                                                                  9
                        Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 18
                                                                                 19 of 46
                                                                                       47

                          Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


             Claim 2
to operate in accordance with     accordance with the given one of the first and second zone scenes comprises an instruction to
the given one of the first and    operate in accordance with the first zone scene.
second zone scenes comprises
an instruction to operate in      For instance, each Cast-enabled media player is programmed such that, after a first predefined
accordance with the first zone    “speaker group” has been selected for invocation using a Cast-enabled computing device, the Cast-
scene, and                        enabled media player has the capability to receive, from the Cast-enabled computing device over a
                                  Wi-Fi network, an instruction to operate in accordance with the first predefined “speaker group.”
                                  See, e.g.,
                                  https://support.google.com/googlenest/answer/7174267?co=GENIE.Platform%3DAndroid&hl=en;
                                  https://support.google.com/googlenest/answer/7030379?co=GENIE.Platform%3DAndroid&hl=en-
                                  GB; https://support.google.com/googlenest/answer/7181830?hl=en-GB&ref_topic=7030084;
                                  https://support.google.com/chromecast/answer/3228332?hl=en-
                                  GB&ref_topic=4602553&co=GENIE.Platform%3DDesktop&oco=1.

                                 As one possibility, a Cast-enabled media player will receive such an instruction to operate in
                                 accordance with a first predefined “speaker group” from a Cast-enabled computing device as a
                                 result of a user inputting a request to invoke the first predefined “speaker group” via the Cast-
                                 enabled computing device’s user interface. Illustrative examples of such user input are shown in
                                 Ex. D, claim limitation 1.10.
[2.1] wherein transitioning from Each Cast-enabled media player is programmed such that transitioning from operating in the
operating in the standalone      standalone mode to operating in accordance with the given one of the first and second predefined
mode to operating in             groupings of Cast-enabled media players comprises transitioning from operating in the standalone
accordance with the given one    mode to operating in accordance with the first predefined grouping of Cast-enabled media players
of the first and second          such that the Cast-enabled media player is configured to coordinate with at least the second Cast-
predefined groupings of zone     enabled media player to output media in synchrony with output of media by at least the second
players comprises transitioning Cast-enabled media player.
from operating in the
standalone mode to operating in For instance, each Cast-enabled media player is programmed such that, based on a received
accordance with the first        instruction to operate in accordance with a first predefined “speaker group” that includes the Cast-
predefined grouping of zone      enabled media player and a second Cast-enabled media player in a networked Cast-enabled media
players such that the first zone playback system, the Cast-enabled media player transitions from operating in the standalone mode
player is configured to          to operating in accordance with the first predefined “speaker group” such that the Cast-enabled


                                                                                                                                   10
                        Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 19
                                                                                 20 of 46
                                                                                       47

                          Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


           Claim 2
coordinate with at least the       media player is configured to coordinate with at least the second Cast-enabled media player over a
second zone player to play back    Wi-Fi network in order to output audio in synchrony with output of audio by at least the second
output media in synchrony with     Cast-enabled media player in the selected first predefined “speaker group.” See, e.g.,
output of media by at least the    https://support.google.com/googlenest/answer/7174267?co=GENIE.Platform%3DAndroid&hl=en
second zone player.                (“Group any combination of Google Nest or Google Home speakers and displays and Chromecast
                                   devices together for synchronous music throughout the home.”). Examples of this functionality are
                                   illustrated in claim limitation 1.10 above.

               Claim 3
[3.0] The first zone player of     As described above, each Cast-enabled media player comprises a “zone player,” as recited in claim
claim 2, wherein the instruction   2. Moreover, each Cast-enabled media player is programmed such that the instruction to operate in
is a first instruction, and        accordance with the first zone scene is a first instruction, and each Cast-enabled media player
wherein the first zone player      further comprises program instructions stored on the Cast-enabled media player’s non-transitory
further comprises program          computer-readable medium that, when executed by the Cast-enabled media player’s one or more
instructions stored on the non-    processors, cause the Cast-enabled media player to perform the functions identified below.
transitory computer-readable
medium that, when executed by
the one or more processors,
cause the first zone player to
perform functions comprising:

[3.1] while operating in           Each Cast-enabled media player comprises program instructions stored on the Cast-enabled media
accordance with the first          player’s non-transitory computer-readable medium that, when executed by the Cast-enabled media
predefined grouping of zone        player’s one or more processors, cause the Cast-enabled media player to, while operating in
players, receiving, from the       accordance with the first predefined grouping of Cast-enabled media players, receive, from the Cast-
network device over the data       enabled computing device over the data network, a second instruction to operate in accordance with
network, a second instruction to   the second predefined grouping of Cast-enabled media players.
operate in accordance with the
second predefined grouping of      For instance, each Cast-enabled media player is programmed such that, while operating in
zone players; and                  accordance with the first predefined “speaker group” that includes the Cast-enabled media player
                                   and a second Cast-enabled media player in a networked Cast-enabled media playback system, the
                                   Cast-enabled media player has the capability to receive, from a Cast-enabled computing device over


                                                                                                                                  11
                          Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 20
                                                                                   21 of 46
                                                                                         47

                            Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


            Claim 3
                                     a Wi-Fi network, a second instruction to operate in accordance with the second predefined “speaker
                                     group” that includes the Cast-enabled media player and a third Cast-enabled media player in the
                                     networked Cast-enabled media playback system. See, e.g.,
                                     https://support.google.com/googlenest/answer/7174267?co=GENIE.Platform%3DAndroid&hl=en;
                                     https://support.google.com/googlenest/answer/7030379?co=GENIE.Platform%3DAndroid&hl=en-
                                     GB; https://support.google.com/googlenest/answer/7181830?hl=en-GB&ref_topic=7030084;
                                     https://support.google.com/chromecast/answer/3228332?hl=en-
                                     GB&ref_topic=4602553&co=GENIE.Platform%3DDesktop&oco=1.

                                     As one possibility, a Cast-enabled media player will receive such an instruction to operate in
                                     accordance with a second predefined “speaker group” from a Cast-enabled computing device as a
                                     result of a user inputting a request to invoke the second predefined “speaker group” via the Cast-
                                     enabled computing device’s user interface. Illustrative examples of such user input are shown in Ex.
                                     D, claim limitation 2.1.
[3.2] based on the second            Each Cast-enabled media player comprises program instructions stored on the Cast-enabled media
instruction, (a) ceasing to          player’s non-transitory computer-readable medium that, when executed by the Cast-enabled media
operate in accordance with the       player’s one or more processors, cause the Cast-enabled media player to, based on the second
first predefined grouping of         instruction, (a) cease to operate in accordance with the first predefined grouping of Cast-enabled
zone players such that the first     media players such that the Cast-enabled media player is no longer configured to coordinate with at
zone player is no longer             least the second Cast-enabled media player to output media in synchrony with output of media by at
configured to coordinate with at     least the second Cast-enabled media player and (b) begin to operate in accordance with the second
least the second zone player to      predefined grouping of Cast-enabled media players such that the Cast-enabled media player is
output media in synchrony with       configured to coordinate with at least the third Cast-enabled media player to output media in
output of media by at least the      synchrony with output of media by at least the third Cast-enabled media player.
second zone player and (b)
beginning to operate in              For instance, each Cast-enabled media player is programmed such that, based on the second
accordance with the second           instruction to operate in accordance with the second predefined “speaker group” that is received
predefined grouping of zone          while the Cast-enabled media player is operating in accordance with the first predefined “speaker
players such that the first zone     group,” the Cast-enabled media player (a) ceases to operate in accordance with the first predefined
player is configured to              “speaker group” such that the Cast-enabled media player is no longer configured to coordinate with
coordinate with at least the third   the second Cast-enabled media player to output audio in synchrony with output of audio by the
zone player to output media in       second Cast-enabled media player and (b) begins to operate in accordance with the second


                                                                                                                                     12
                          Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 21
                                                                                   22 of 46
                                                                                         47

                            Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


             Claim 3
synchrony with output of media       predefined “speaker group” such that the Cast-enabled media player is configured to coordinate with
by at least the third zone player.   the third Cast-enabled media player to output audio in synchrony with output of audio by the third
                                     Cast-enabled media player. See, e.g.,
                                     https://support.google.com/googlenest/answer/7174267?co=GENIE.Platform%3DAndroid&hl=en
                                     (“Group any combination of Google Nest or Google Home speakers and displays and Chromecast
                                     devices together for synchronous music throughout the home.”).

                                     Examples of this functionality are illustrated by the following screenshots from a Cast-enabled
                                     computing device installed with the Google Home app as well as other Cast-enabled apps such as
                                     Google Podcasts and YouTube Music, which show the predefined “speaker group” named “Party”
                                     (e.g., the second zone scene) being invoked while the first Cast-enabled media player named “Nest
                                     Mini” is operating in accordance with the predefined “speaker group” named “Upstairs,” such that
                                     the first Cast-enabled media player named “Nest Mini” and the third Cast-enabled media player
                                     named “Home Mini” become configured to coordinate with one another to output audio in
                                     synchrony:




                                                                                                                                   13
          Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 22
                                                                   23 of 46
                                                                         47

           Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


Claim 3




                                                                                       14
                        Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 23
                                                                                 24 of 46
                                                                                       47

                           Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


            Claim 3




                                   Various other Cast-enabled apps provide similar functionality.


             Claim 5
[5.0] The first zone player of     As described above, each Cast-enabled media player comprises a “zone player,” as recited in claim
claim 1, wherein the instruction   1. Moreover, each Cast-enabled media player is programmed such that the instruction to operate in
to operate in accordance with      accordance with the given one of the first and second zone scenes comprises an instruction to
the given one of the first and     operate in accordance with the second zone scene.
second zone scenes comprises
an instruction to operate in       For instance, each Cast-enabled media player is programmed such that, after a second predefined
accordance with the second         “speaker group” has been selected for invocation using a Cast-enabled computing device, the Cast-
zone scene, and                    enabled media player has the capability to receive, from the Cast-enabled computing device over a
                                   Wi-Fi network, an instruction to operate in accordance with the second predefined “speaker group.”
                                   See, e.g.,
                                   https://support.google.com/googlenest/answer/7174267?co=GENIE.Platform%3DAndroid&hl=en;
                                   https://support.google.com/googlenest/answer/7030379?co=GENIE.Platform%3DAndroid&hl=en-


                                                                                                                                 15
                          Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 24
                                                                                   25 of 46
                                                                                         47

                            Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


            Claim 5
                                     GB; https://support.google.com/googlenest/answer/7181830?hl=en-GB&ref_topic=7030084;
                                     https://support.google.com/chromecast/answer/3228332?hl=en-
                                     GB&ref_topic=4602553&co=GENIE.Platform%3DDesktop&oco=1.

                                     As one possibility, a Cast-enabled media player will receive such an instruction to operate in
                                     accordance with a second predefined “speaker group” from a Cast-enabled computing device as a
                                     result of a user inputting a request to invoke the second predefined “speaker group” via the Cast-
                                     enabled computing device’s user interface. Illustrative examples of such user input are shown in
                                     Ex. D, claim limitations 1.10, 2.1.
wherein transitioning from           Each Cast-enabled media player is programmed such that transitioning from operating in the
operating in the standalone          standalone mode to operating in accordance with the given one of the first and second predefined
mode to operating in                 groupings of Cast-enabled media players comprises transitioning from operating in the standalone
accordance with the given one        mode to operating in accordance with the second predefined grouping of Cast-enabled media
of the first and second              players such that the Cast-enabled media player is configured to coordinate with at least the third
predefined groupings of zone         Cast-enabled media player to output media in synchrony with output of media by at least the third
players comprises transitioning      Cast-enabled media player.
from operating in the
standalone mode to operating in      For instance, each Cast-enabled media player is programmed such that, based on a received
accordance with the second           instruction to operate in accordance with a second predefined “speaker group” that includes the
predefined grouping of zone          Cast-enabled media player and a third Cast-enabled media player in a networked Cast-enabled
players such that the first zone     media playback system, the Cast-enabled media player transitions from operating in the standalone
player is configured to              mode to operating in accordance with the second predefined “speaker group” such that the Cast-
coordinate with at least the third   enabled media player is configured to coordinate with the third Cast-enabled media player over a
zone player to output media in       Wi-Fi network in order to output audio in synchrony with output of audio by at least the third Cast-
synchrony with output of media       enabled media player in the selected second predefined “speaker group.” See, e.g.,
by at least the third zone player.   https://support.google.com/googlenest/answer/7174267?co=GENIE.Platform%3DAndroid&hl=en
                                     (“Group any combination of Google Nest or Google Home speakers and displays and Chromecast
                                     devices together for synchronous music throughout the home.”). Examples of this functionality are
                                     illustrated in claim limitation 1.10 above.




                                                                                                                                      16
                        Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 25
                                                                                 26 of 46
                                                                                       47

                          Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


               Claim 6
[6.0] The first zone player of     As described above, each Cast-enabled media player comprises a “zone player,” as recited in claim
claim 5, wherein the instruction   5. Moreover, each Cast-enabled media player is programmed such that the instruction to operate in
is a first instruction, and        accordance with the second zone scene is a first instruction, and each Cast-enabled media player
wherein the first zone player      further comprises program instructions stored on the Cast-enabled media player’s non-transitory
further comprises program          computer-readable medium that, when executed by the Cast-enabled media player’s one or more
instructions stored on the non-    processors, cause the Cast-enabled media player to perform the functions identified below.
transitory computer-readable
medium that, when executed by
the one or more processors,
cause the first zone player to
perform functions comprising:
[6.1] while operating in           Each Cast-enabled media player comprises program instructions stored on the Cast-enabled media
accordance with the second         player’s non-transitory computer-readable medium that, when executed by the Cast-enabled media
predefined grouping of zone        player’s one or more processors, cause the Cast-enabled media player to, while operating in
players, receiving, from the       accordance with the second predefined grouping of Cast-enabled media players, receive, from the
network device over the data       Cast-enabled computing device over the data network, a second instruction to operate in
network, a second instruction to   accordance with the first predefined grouping of Cast-enabled media players.
operate in accordance with the
first predefined grouping of       For instance, each Cast-enabled media player is programmed such that, while operating in
zone players; and                  accordance with the second predefined “speaker group” that includes the Cast-enabled media
                                   player and a third Cast-enabled media player in a networked Cast-enabled media playback system,
                                   the Cast-enabled media player has the capability to receive, from a Cast-enabled computing device
                                   over a Wi-Fi network, a second instruction to operate in accordance with the first predefined
                                   “speaker group” that includes the Cast-enabled media player and a second Cast-enabled media
                                   player in the networked Cast-enabled media playback system. See, e.g.,
                                   https://support.google.com/googlenest/answer/7174267?co=GENIE.Platform%3DAndroid&hl=en;
                                   https://support.google.com/googlenest/answer/7030379?co=GENIE.Platform%3DAndroid&hl=en-
                                   GB; https://support.google.com/googlenest/answer/7181830?hl=en-GB&ref_topic=7030084;
                                   https://support.google.com/chromecast/answer/3228332?hl=en-
                                   GB&ref_topic=4602553&co=GENIE.Platform%3DDesktop&oco=1.




                                                                                                                                 17
                        Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 26
                                                                                 27 of 46
                                                                                       47

                          Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


           Claim 6
                                   As one possibility, a Cast-enabled media player will receive such an instruction to operate in
                                   accordance with a second predefined “speaker group” from a Cast-enabled computing device as a
                                   result of a user inputting a request to invoke the second predefined “speaker group” via the Cast-
                                   enabled computing device’s user interface. Illustrative examples of such user input are shown in
                                   Ex. D, claim limitation 2.1.
[6.2] based on the second          Each Cast-enabled media player comprises program instructions stored on the Cast-enabled media
instruction, (a) ceasing to        player’s non-transitory computer-readable medium that, when executed by the Cast-enabled media
operate in accordance with the     player’s one or more processors, cause the Cast-enabled media player to, based on the second
second predefined grouping of      instruction, (a) cease to operate in accordance with the second predefined grouping of Cast-enabled
zone players such that the first   media players such that the Cast-enabled media player is no longer configured to coordinate with at
zone player is no longer           least the third Cast-enabled media player to output media in synchrony with output of media by at
configured to coordinate with at   least the third Cast-enabled media player and (b) begin to operate in accordance with the first
least the third zone player to     predefined grouping of Cast-enabled media players such that the Cast-enabled media player is
output media in synchrony with     configured to coordinate with at least the second Cast-enabled media player to output media in
output of media by at least the    synchrony with output of media by at least the second Cast-enabled media player.
third zone player and (b)
beginning to operate in            For instance, each Cast-enabled media player is programmed such that, based on the second
accordance with the first          instruction to operate in accordance with the first predefined “speaker group” that is received while
predefined grouping of zone        the Cast-enabled media player is operating in accordance with the second predefined “speaker
players such that the first zone   group,” the Cast-enabled media player (a) ceases to operate in accordance with the second
player is configured to            predefined “speaker group” such that the Cast-enabled media player is no longer configured to
coordinate with at least the       coordinate with the third Cast-enabled media player to output audio in synchrony with output of
second zone player to output       audio by the third Cast-enabled media player and (b) begins to operate in accordance with the first
media in synchrony with output     predefined “speaker group” such that the Cast-enabled media player is configured to coordinate
of media by at least the second    with the second Cast-enabled media player to output audio in synchrony with output of audio by
zone player.                       the second Cast-enabled media player. See, e.g.,
                                   https://support.google.com/googlenest/answer/7174267?co=GENIE.Platform%3DAndroid&hl=en
                                   (“Group any combination of Google Nest or Google Home speakers and displays and Chromecast
                                   devices together for synchronous music throughout the home.”).

                                   Examples of this functionality are illustrated by the following screenshots from a Cast-enabled
                                   computing device installed with the Google Home app as well as other Cast-enabled apps such as


                                                                                                                                     18
          Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 27
                                                                   28 of 46
                                                                         47

           Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


Claim 6
                  Google Podcasts and YouTube Music, which show the predefined “speaker group” named
                  “Upstairs” (e.g., the first zone scene) being invoked while the first Cast-enabled media player
                  named “Nest Mini” is operating in accordance with the predefined “speaker group” named “Party,”
                  such that the first Cast-enabled media player named “Nest Mini” and the second Cast-enabled
                  media player named “Hub Speaker” become configured to coordinate with one another to output
                  audio in synchrony:




                                                                                                              19
          Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 28
                                                                   29 of 46
                                                                         47

           Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


Claim 6




                                                                                       20
                        Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 29
                                                                                 30 of 46
                                                                                       47

                          Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


           Claim 6
                                   Various other Cast-enabled apps provide similar functionality.

             Claim 7
[7.0] The first zone player of     As described above, each Cast-enabled media player comprises a “zone player,” as recited in claim
claim 1, wherein the first         1. Moreover, each Cast-enabled media player is programmed such that the first predefined
predefined grouping of zone        grouping of Cast-enabled media players does not include the third Cast-enabled media player, and
players does not include the       wherein the second predefined grouping of Cast-enabled media players does not include the second
third zone player, and wherein     Cast-enabled media player.
the second predefined grouping
of zone players does not include   For instance, each Cast-enabled media player is programmed such that the first predefined “speaker
the second zone player.            group” includes the Cast-enabled media player and the second Cast-enabled media player in the
                                   networked Cast-enabled media playback system but does not include the third Cast-enabled media
                                   player, and where the second predefined “speaker group” includes the Cast-enabled media player
                                   and the third Cast-enabled media player in the networked Cast-enabled media playback system but
                                   does not include the second Cast-enabled media player. Compare claim limitation 6.2 (illustrating
                                   a predefined “speaker group” named “Upstairs” that includes a first Cast-enabled media player
                                   named “Nest Mini” and a second Cast-enabled media player named “Hub Speaker” but does not
                                   include a third Cast-enabled media player named “Home Mini”) with claim limitation 3.2
                                   (illustrating a predefined “speaker group” named “Party” that includes the first Cast-enabled media
                                   player named “Nest Mini” and the third Cast-enabled media player named “Home Mini” but does
                                   not include the second Cast-enabled media player named “Hub Speaker”); see also, e.g.,
                                   https://support.google.com/googlenest/answer/7174267?co=GENIE.Platform%3DAndroid&hl=en.


            Claim 8
[8.0] A non-transitory             Google’s “Cast” technology enables Cast-enabled media players to be included in a “speaker
computer-readable medium,          group” “for synchronous music throughout the home.” These Cast-enabled media players include
wherein the non-transitory         Google’s own Cast-enabled media players, such as the Home Mini, Nest Mini, Home, Home Max,
computer-readable medium is        Home Hub, Nest Hub, Nest Hub Max, Nest Wifi Point, Chromecast, Chromecast Audio,
provisioned with program           Chromecast Ultra, Chromecast with Google TV, and Nest Audio media players, as well as various
instructions that, when executed   other third-party media players with built-in Cast functionality. See, e.g.,
by one or more processors,         https://store.google.com/us/product/google_home_max?hl=en-US;


                                                                                                                                  21
                       Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 30
                                                                                31 of 46
                                                                                      47

                         Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


             Claim 8
cause a first zone player to    https://store.google.com/us/product/chromecast_google_tv_compare?hl=en-US;
perform functions comprising:   https://www.google.com/chromecast/built-in/audio/.

                                To facilitate this grouping functionality, the Google Home app allows a user to “[c]reate and
                                manage speaker groups” from the user’s smartphone, tablet, or computer device, as well as to
                                “cast” to a previously-created “speaker group” from the user’s smartphone, tablet, or computer
                                device, which would cause the “speaker group” to be invoked.
                                https://support.google.com/googlenest/answer/7174267?co=GENIE.Platform%3DAndroid&hl=en.
                                In addition, there are many other Cast-enabled Android, iOS, or Chrome apps that allow a user to
                                “cast” to a previously-created “speaker group” using the user’s smartphone, tablet, or computer
                                device, including certain of Google’s own Cast-enabled apps (e.g., YouTube Music app, the
                                Google Play Music app, the Google Podcasts, etc.) as well as certain third-party Cast-enabled apps.
                                The Google Home app, either alone or together with one or more of these other Cast-enabled apps,
                                can be installed and run on any smartphone, tablet, or computer device that supports Android, iOS,
                                or Chrome apps, including Google’s own “Pixel” smartphone, tablet, and computer devices (e.g.,
                                the Pixel 3, Pixel 3 XL, Pixel 3a, Pixel 3a XL, Pixel 4, Pixel 4 XL, Pixel 4a, Pixel 4a (5G), Pixel 5
                                phones, the Pixel Slate tablet, and the Pixelbook and Pixelbook Go laptops) as well as many third-
                                party smartphone, tablet, or computer device. See, e.g.,
                                https://store.google.com/us/magazine/compare_pixel;
                                https://store.google.com/us/product/google_pixelbook_specs;
                                https://store.google.com/us/product/pixel_slate_specs. For purposes of this chart, any smartphone,
                                tablet, or computer device installed with at least the Google Home app will be referred to as a
                                “Cast-enabled computing device.”

                                Certain of the aforementioned Cast-enabled media players also include a display screen and
                                firmware that enables these Cast-enabled media players to additionally function as a control device
                                for other Cast-enabled media players. This sub-category of Cast-enabled media players, which will
                                be referred to herein as “Cast-enabled displays,” includes Google’s Home Hub, Nest Hub, and Nest
                                Hub Max media players. See, e.g., https://store.google.com/us/product/google_nest_hub?hl=en-
                                US#overview-modal-music; https://store.google.com/us/product/google_nest_hub_max?hl=en-US;
                                https://support.google.com/googlenest/answer/9165738?hl=en-GB&ref_topic=7030084. Similar to
                                the Cast-enabled apps installed on the Cast-enabled computing devices, the firmware installed on


                                                                                                                                  22
                         Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 31
                                                                                  32 of 46
                                                                                        47

                           Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


            Claim 8
                                    these Cast-enabled displays allows a user to “cast” to a previously-created “speaker group” using
                                    the Cast-enabled display’s user interface.

                                    As described in further detail below, each Cast-enabled media player is a “zone player” that
                                    comprises a non-transitory computer-readable medium provisioned with program instructions that,
                                    when executed by the Cast-enabled media player’s processor, cause the Cast-enabled media player
                                    to perform the functions recited in claim 8, and each Cast-enabled computing device comprises a
                                    “network device” as recited in claim 8.
[8.1] while operating in a          Each Cast-enabled media player comprises a non-transitory computer-readable medium
standalone mode in which the        provisioned with program instructions that, when executed by a Cast-enabled media player’s
first zone player is configured     processor, cause the Cast-enabled media player to, while operating in a standalone mode in which
to play back media individually     the Cast-enabled media player is configured to play back media individually in a networked Cast-
in a networked media playback       enabled media playback system comprising the Cast-enabled media player and at least two other
system comprising the first         Cast-enabled media players, perform the functions identified below. See claim limitation 1.5.
zone player and at least two
other zone players:
[8.2] (i) receiving, from a         Each Cast-enabled media player comprises a non-transitory computer-readable medium
network device over a data          provisioned with program instructions that, when executed by a Cast-enabled media player’s
network, a first indication that    processor, cause the Cast-enabled media player to, receive, from a Cast-enabled computing device
the first zone player has been      over a data network, a first indication that the Cast-enabled media player has been added to a first
added to a first zone scene         zone scene comprising a first predefined grouping of Cast-enabled media players including at least
comprising a first predefined       the Cast-enabled media player and a second Cast-enabled media player that are to be configured for
grouping of zone players            synchronous playback of media when the first zone scene is invoked. See claim limitation 1.6.
including at least the first zone
player and a second zone player
that are to be configured for
synchronous playback of media
when the first zone scene is
invoked; and
[8.3] (ii) receiving, from the      Each Cast-enabled media player comprises a non-transitory computer-readable medium
network device over the data        provisioned with program instructions that, when executed by a Cast-enabled media player’s
network, a second indication        processor, cause the Cast-enabled media player to receive, from a Cast-enabled computing device


                                                                                                                                    23
                        Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 32
                                                                                 33 of 46
                                                                                       47

                          Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


              Claim 8
that the first zone player has     over a data network, a second indication that the Cast-enabled media player has been added to a
been added to a second zone        second zone scene comprising a second predefined grouping of Cast-enabled media players
scene comprising a second          including at least the Cast-enabled media player and a third Cast-enabled media player that are to
predefined grouping of zone        be configured for synchronous playback of media when the first zone scene is invoked, where the
players including at least the     second Cast-enabled media player is different than the third Cast-enabled media player. See claim
first zone player and a third      limitation 1.7.
zone player that are to be
configured for synchronous
playback of media when the
second zone scene is invoked,
wherein the second zone player
is different than the third zone
player;
[8.4] after receiving the first    Each Cast-enabled media player comprises a non-transitory computer-readable medium
and second indications,            provisioned with program instructions that, when executed by a Cast-enabled media player’s
continuing to operate in the       processor, cause the Cast-enabled media player to, after receiving the first and second indications,
standalone mode until a given      continue to operate in the standalone mode until a given one of the first and second zone scenes has
one of the first and second zone   been selected for invocation. See claim limitation 1.8.
scenes has been selected for
invocation;
[8.5] after the given one of the   Each Cast-enabled media player comprises a non-transitory computer-readable medium
first and second zone scenes has   provisioned with program instructions that, when executed by a Cast-enabled media player’s
been selected for invocation,      processor, cause the Cast-enabled media player to, after the given one of the first and second zone
receiving, from the network        scenes has been selected for invocation, receive, from the Cast-enabled computing device over the
device over the data network,      data network, an instruction to operate in accordance with a given one of the first and second zone
an instruction to operate in       scenes respectively comprising a given one of the first and second predefined groupings of Cast-
accordance with a given one of     enabled media players. See claim limitation 1.9.
the first and second zone scenes
respectively comprising a given
one of the first and second
predefined groupings of zone
players; and


                                                                                                                                    24
                        Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 33
                                                                                 34 of 46
                                                                                       47

                           Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


             Claim 8
[8.6] based on the instruction,    Each Cast-enabled media player comprises a non-transitory computer-readable medium
transitioning from operating in    provisioned with program instructions that, when executed by a Cast-enabled media player’s
the standalone mode to             processor, cause the Cast-enabled media player to, based on the instruction, transition from
operating in accordance with       operating in the standalone mode to operating in accordance with the given one of the first and
the given one of the first and     second predefined groupings of Cast-enabled media players such that the Cast-enabled media
second predefined groupings of     player is configured to coordinate with at least one other Cast-enabled media player in the given
zone players such that the first   one of the first and second predefined groupings of Cast-enabled media players over a data network
zone player is configured to       in order to output media in synchrony with output of media by the at least one other Cast-enabled
coordinate with at least one       media player in the given one of the first and second predefined groupings of Cast-enabled media
other zone player in the given     players. See claim limitation 1.10.
one of the first and second
predefined groupings of zone
players over a data network in
order to output media in
synchrony with output of media
by the at least one other zone
player in the given one of the
first and second predefined
groupings of zone players.

             Claim 9
[9.0] The non-transitory           As described above, each Cast-enabled media player comprises a “non-transitory computer-
computer-readable medium of        readable medium,” as recited in claim 8. Moreover, in accordance with the program instructions,
claim 8, wherein the instruction   each Cast-enabled media player is programmed such that the instruction to operate in accordance
to operate in accordance with      with the given one of the first and second zone scenes comprises an instruction to operate in
the given one of the first and     accordance with the first zone scene. See claim limitation 2.0.
second zone scenes comprises
an instruction to operate in
accordance with the first zone
scene, and




                                                                                                                                 25
                        Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 34
                                                                                 35 of 46
                                                                                       47

                          Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


              Claim 9
[9.1] wherein transitioning from   In accordance with the program instructions, each Cast-enabled media player is programmed such
operating in the standalone        that transitioning from operating in the standalone mode to operating in accordance with the given
mode to operating in               one of the first and second predefined groupings of Cast-enabled media players comprises
accordance with the given one      transitioning from operating in the standalone mode to operating in accordance with the first
of the first and second            predefined grouping of Cast-enabled media players such that the Cast-enabled media player is
predefined groupings of zone       configured to coordinate with at least the second Cast-enabled media player to output media in
players comprises transitioning    synchrony with output of media by at least the second Cast-enabled media player.
from operating in the              See claim limitation 2.1.
standalone mode to operating in
accordance with the first
predefined grouping of zone
players such that the first zone
player is configured to
coordinate with at least the
second zone player to output
media in synchrony with output
of media by at least the second
zone player.

              Claim 10
[10.0] The non-transitory          As described above, each Cast-enabled media player comprises a “non-transitory computer-
computer-readable medium of        readable medium,” as recited in claim 9. Moreover, in accordance with the program instructions,
claim 9, wherein the instruction   each Cast-enabled media player is programmed such that the instruction to operate in accordance
is a first instruction, and        with the first zone scene is a first instruction, and each Cast-enabled media player comprises a non-
wherein the non-transitory         transitory computer-readable medium provisioned with program instructions that, when executed
computer-readable medium is        by the Cast-enabled media player, cause the Cast-enabled media player to perform the functions
also provisioned with program      identified below.
instructions that, when executed
by the one or more processors,
cause the first zone player to
perform functions comprising:



                                                                                                                                     26
                          Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 35
                                                                                   36 of 46
                                                                                         47

                            Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


             Claim 10
[10.1] while operating in            Each Cast-enabled media player comprises a non-transitory computer-readable medium
accordance with the first            provisioned with program instructions that, when executed by the Cast-enabled media player, cause
predefined grouping of zone          the Cast-enabled media player to, while operating in accordance with the first predefined grouping
players, receiving, from the         of Cast-enabled media players, receive, from the Cast-enabled computing device over the data
network device over the data         network, a second instruction to operate in accordance with the second predefined grouping of
network, a second instruction to     Cast-enabled media players. See claim limitation 3.1.
operate in accordance with the
second predefined grouping of
zone players; and
[10.2] based on the second           Each Cast-enabled media player comprises a non-transitory computer-readable medium
instruction, (a) ceasing to          provisioned with program instructions that, when executed by the Cast-enabled media player, cause
operate in accordance with the       the Cast-enabled media player to, based on the second instruction, (a) cease to operate in
first predefined grouping of         accordance with the first predefined grouping of Cast-enabled media players such that the Cast-
zone players such that the first     enabled media player is no longer configured to coordinate with at least the second Cast-enabled
zone player is no longer             media player to output media in synchrony with output of media by at least the second Cast-
configured to coordinate with at     enabled media player and (b) begin to operate in accordance with the second predefined grouping
least the second zone player to      of Cast-enabled media players such that the Cast-enabled media player is configured to coordinate
output media in synchrony with       with at least the third Cast-enabled media player to output media in synchrony with output of media
output of media by at least the      by at least the third Cast-enabled media player. See claim limitation 3.2.
second zone player and (b)
beginning to operate in
accordance with the second
predefined grouping of zone
players such that the first zone
player is configured to
coordinate with at least the third
zone player to output media in
synchrony with output of media
by at least the third zone player.




                                                                                                                                    27
                           Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 36
                                                                                    37 of 46
                                                                                          47

                             Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


             Claim 12
[12.0] The non-transitory             As described above, each Cast-enabled media player comprises a “non-transitory computer-
computer-readable medium of           readable medium,” as recited in claim 8. Moreover, in accordance with the program instructions,
claim 8, wherein the instruction      each Cast-enabled media player is programmed such that the instruction to operate in accordance
to operate in accordance with         with the given one of the first and second zone scenes comprises an instruction to operate in
the given one of the first and        accordance with the second zone scene. See claim limitation 5.0.
second zone scenes comprises
an instruction to operate in
accordance with the second
zone scene, and
[12.1] wherein transitioning          In accordance with the program instructions, each Cast-enabled media player is programmed such
from operating in the                 that transitioning from operating in the standalone mode to operating in accordance with the given
standalone mode to operating in       one of the first and second predefined groupings of Cast-enabled media players comprises
accordance with the given one         transitioning from operating in the standalone mode to operating in accordance with the second
of the first and second               predefined grouping of Cast-enabled media players such that the Cast-enabled media player is
predefined groupings of zone          configured to coordinate with at least the third Cast-enabled media player to output media in
players comprises transitioning       synchrony with output of media by at least the third Cast-enabled media player. See claim
from operating in the                 limitation 5.1.
standalone mode to operating in
accordance with the second
predefined grouping of zone
players such that the first zone
player is configured to
coordinate with at least the third
zone player to output media in
synchrony with output of media
by at least the third zone player.

            Claim 13
[13.0] The non-transitory             As described above, each Cast-enabled media player comprises a “non-transitory computer-
computer-readable medium of           readable medium,” as recited in claim 12. Moreover, in accordance with the program instructions,
claim 12, wherein the                 each Cast-enabled media player is programmed such that the instruction to operate in accordance
instruction is a first instruction,   with the second zone scene is a first instruction, and each Cast-enabled media player comprises a


                                                                                                                                      28
                        Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 37
                                                                                 38 of 46
                                                                                       47

                          Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


             Claim 13
and wherein the non-transitory     non-transitory computer-readable medium provisioned with program instructions that, when
computer-readable medium is        executed by the Cast-enabled media player, cause the Cast-enabled media player to perform the
also provisioned with program      functions identified below. See claim limitation 6.0.
instructions that, when executed
by the one or more processors,
cause the first zone player to
perform functions comprising:
while operating in accordance      Each Cast-enabled media player comprises a non-transitory computer-readable medium
with the second predefined         provisioned with program instructions that, when executed by the Cast-enabled media player, cause
grouping of zone players,          the Cast-enabled media player to, while operating in accordance with the second predefined
receiving, from the network        grouping of Cast-enabled media players, receive, from the Cast-enabled computing device over the
device over the data network, a    data network, a second instruction to operate in accordance with the first predefined grouping of
second instruction to operate in   Cast-enabled media players. See claim limitation 6.1.
accordance with the first
predefined grouping of zone
players; and
based on the second instruction,   Each Cast-enabled media player comprises a non-transitory computer-readable medium
(a) ceasing to operate in          provisioned with program instructions that, when executed by the Cast-enabled media player, cause
accordance with the second         the Cast-enabled media player to, based on the second instruction, (a) cease to operate in
predefined grouping of zone        accordance with the second predefined grouping of Cast-enabled media players such that the Cast-
players such that the first zone   enabled media player is no longer configured to coordinate with at least the third Cast-enabled
player is no longer configured     media player to output media in synchrony with output of media by at least the third Cast-enabled
to coordinate with at least the    media player and (b) begin to operate in accordance with the first predefined grouping of Cast-
third zone player to output        enabled media players such that the Cast-enabled media player is configured to coordinate with at
media in synchrony with output     least the second Cast-enabled media player to output media in synchrony with output of media by
of media by at least the third     at least the second Cast-enabled media player. See claim limitation 6.2.
zone player and (b) beginning
to operate in accordance with
the first predefined grouping of
zone players such that the first
zone player is configured to
coordinate with at least the


                                                                                                                                   29
                        Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 38
                                                                                 39 of 46
                                                                                       47

                          Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


           Claim 13
second zone player to output
media in synchrony with output
of media by at least the second
zone player.

            Claim 14
[14.0] The non-transitory          As described above, each Cast-enabled media player comprises a “non-transitory computer-
computer-readable medium of        readable medium,” as recited in claim 12. Moreover, in accordance with the program instructions,
claim 8, wherein the first         each Cast-enabled media player is programmed such that the first predefined grouping of Cast-
predefined grouping of zone        enabled media players does not include the third Cast-enabled media player, and wherein the
players does not include the       second predefined grouping of Cast-enabled media players does not include the second Cast-
third zone player, and wherein     enabled media player. See claim limitation 7.0.
the second predefined grouping
of zone players does not include
the second zone player.



            Claim 15
[15.0] A method executed by a      Google’s “Cast” technology enables Cast-enabled media players to be included in a “speaker
first zone player, the method      group” “for synchronous music throughout the home.” These Cast-enabled media players include
comprising:                        Google’s own Cast-enabled media players, such as the Home Mini, Nest Mini, Home, Home Max,
                                   Home Hub, Nest Hub, Nest Hub Max, Nest Wifi Point, Chromecast, Chromecast Audio,
                                   Chromecast Ultra, Chromecast with Google TV, and Nest Audio media players, as well as various
                                   other third-party media players with built-in Cast functionality. See, e.g.,
                                   https://store.google.com/us/product/google_home_max?hl=en-US;
                                   https://store.google.com/us/product/chromecast_google_tv_compare?hl=en-US;
                                   https://www.google.com/chromecast/built-in/audio/.

                                   To facilitate this grouping functionality, the Google Home app allows a user to “[c]reate and
                                   manage speaker groups” from the user’s smartphone, tablet, or computer device, as well as to
                                   “cast” to a previously-created “speaker group” from the user’s smartphone, tablet, or computer


                                                                                                                                    30
           Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 39
                                                                    40 of 46
                                                                          47

            Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


Claim 15
                   device, which would cause the “speaker group” to be invoked.
                   https://support.google.com/googlenest/answer/7174267?co=GENIE.Platform%3DAndroid&hl=en.
                   In addition, there are many other Cast-enabled Android, iOS, or Chrome apps that allow a user to
                   “cast” to a previously-created “speaker group” using the user’s smartphone, tablet, or computer
                   device, including certain of Google’s own Cast-enabled apps (e.g., YouTube Music app, the
                   Google Play Music app, the Google Podcasts, etc.) as well as certain third-party Cast-enabled apps.
                   The Google Home app, either alone or together with one or more of these other Cast-enabled apps,
                   can be installed and run on any smartphone, tablet, or computer device that supports Android, iOS,
                   or Chrome apps, including Google’s own “Pixel” smartphone, tablet, and computer devices (e.g.,
                   the Pixel 3, Pixel 3 XL, Pixel 3a, Pixel 3a XL, Pixel 4, Pixel 4 XL, Pixel 4a, Pixel 4a (5G), Pixel 5
                   phones, the Pixel Slate tablet, and the Pixelbook and Pixelbook Go laptops) as well as many third-
                   party smartphone, tablet, or computer device. See, e.g.,
                   https://store.google.com/us/magazine/compare_pixel;
                   https://store.google.com/us/product/google_pixelbook_specs;
                   https://store.google.com/us/product/pixel_slate_specs. For purposes of this chart, any smartphone,
                   tablet, or computer device installed with at least the Google Home app will be referred to as a
                   “Cast-enabled computing device.”

                   Certain of the aforementioned Cast-enabled media players also include a display screen and
                   firmware that enables these Cast-enabled media players to additionally function as a control device
                   for other Cast-enabled media players. This sub-category of Cast-enabled media players, which will
                   be referred to herein as “Cast-enabled displays,” includes Google’s Home Hub, Nest Hub, and Nest
                   Hub Max media players. See, e.g., https://store.google.com/us/product/google_nest_hub?hl=en-
                   US#overview-modal-music; https://store.google.com/us/product/google_nest_hub_max?hl=en-US;
                   https://support.google.com/googlenest/answer/9165738?hl=en-GB&ref_topic=7030084. Similar to
                   the Cast-enabled apps installed on the Cast-enabled computing devices, the firmware installed on
                   these Cast-enabled displays allows a user to “cast” to a previously-created “speaker group” using
                   the Cast-enabled display’s user interface.

                   As described in further detail below, each Cast-enabled media player comprises a “zone player”
                   that practices the method of claim 15, and each Cast-enabled computing device comprises a
                   “network device” as recited in claim 15.


                                                                                                                     31
                         Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 40
                                                                                  41 of 46
                                                                                        47

                           Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


             Claim 15
[15.1] while operating in a         Each Cast-enabled media player practices the steps identified below while operating in a standalone
standalone mode in which the        mode in which the Cast-enabled media player is configured to play back media individually in a
first zone player is configured     networked Cast-enabled media playback system comprising the Cast-enabled media player and at
to play back media individually     least two other Cast-enabled media players. See claim limitation 1.5.
in a networked media playback
system comprising the first
zone player and at least two
other zone players:
[15.2] (i) receiving, from a        Each Cast-enabled media player practices the step of receiving, from a Cast-enabled computing
network device over a data          device over a data network, a first indication that the Cast-enabled media player has been added to
network, a first indication that    a first zone scene comprising a first predefined grouping of Cast-enabled media players including
the first zone player has been      at least the Cast-enabled media player and a second Cast-enabled media player that are to be
added to a first zone scene         configured for synchronous playback of media when the first zone scene is invoked. See claim
comprising a first predefined       limitation 1.6.
grouping of zone players
including at least the first zone
player and a second zone player
that are to be configured for
synchronous playback of media
when the first zone scene is
invoked; and
[15.3] (ii) receiving, from the     Each Cast-enabled media player practices the step of receiving, from a Cast-enabled computing
network device over the data        device over a data network, a second indication that the Cast-enabled media player has been added
network, a second indication        to a second zone scene comprising a second predefined grouping of Cast-enabled media players
that the first zone player has      including at least the Cast-enabled media player and a third Cast-enabled media player that are to
been added to a second zone         be configured for synchronous playback of media when the first zone scene is invoked, where the
scene comprising a second           second Cast-enabled media player is different than the third Cast-enabled media player. See claim
predefined grouping of zone         limitation 1.7.
players including at least the
first zone player and a third
zone player that are to be
configured for synchronous


                                                                                                                                     32
                         Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 41
                                                                                  42 of 46
                                                                                        47

                           Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


             Claim 15
playback of media when the
second zone scene is invoked,
wherein the second zone player
is different than the third zone
player;
[15.4] after receiving the first    Each Cast-enabled media player practices the step of, after receiving the first and second
and second indications,             indications, continuing to operate in the standalone mode until a given one of the first and second
continuing to operate in the        zone scenes has been selected for invocation. See claim limitation 1.8.
standalone mode until a given
one of the first and second zone
scenes has been selected for
invocation;
[15.5] after the given one of the   Each Cast-enabled media player practices the step of, after the given one of the first and second
first and second zone scenes has    zone scenes has been selected for invocation, receiving, from the Cast-enabled computing device
been selected for invocation,       over the data network, an instruction to operate in accordance with a given one of the first and
receiving, from the network         second zone scenes respectively comprising a given one of the first and second predefined
device over the data network,       groupings of Cast-enabled media players. See claim limitation 1.9.
an instruction to operate in
accordance with a given one of
the first and second zone scenes
respectively comprising a given
one of the first and second
predefined groupings of zone
players; and
[15.6] based on the instruction,    Each Cast-enabled media player practices the step of, based on the instruction, transitioning from
transitioning from operating in     operating in the standalone mode to operating in accordance with the given one of the first and
the standalone mode to              second predefined groupings of Cast-enabled media players such that the Cast-enabled media
operating in accordance with        player is configured to coordinate with at least one other Cast-enabled media player in the given
the given one of the first and      one of the first and second predefined groupings of Cast-enabled media players over a data network
second predefined groupings of      in order to output media in synchrony with output of media by the at least one other Cast-enabled
zone players such that the first    media player in the given one of the first and second predefined groupings of Cast-enabled media
zone player is configured to        players. See claim limitation 1.10.


                                                                                                                                      33
                       Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 42
                                                                                43 of 46
                                                                                      47

                         Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


            Claim 15
coordinate with at least one
other zone player in the given
one of the first and second
predefined groupings of zone
players over a data network in
order to output media in
synchrony with output of media
by the at least one other zone
player in the given one of the
first and second predefined
groupings of zone players.

             Claim 16
[16.0] The method of claim 15,    As described above, each Cast-enabled media player practices the method of claim 15. Moreover,
wherein the instruction to        each Cast-enabled media player practices the aforementioned steps where the instruction to operate
operate in accordance with the    in accordance with the given one of the first and second zone scenes comprises an instruction to
given one of the first and        operate in accordance with the first zone scene. See claim limitation 2.0.
second zone scenes comprises
an instruction to operate in
accordance with the first zone
scene, and
[16.1] wherein transitioning      Each Cast-enabled media player practices the aforementioned steps where transitioning from
from operating in the             operating in the standalone mode to operating in accordance with the given one of the first and
standalone mode to operating in   second predefined groupings of Cast-enabled media players comprises transitioning from operating
accordance with the given one     in the standalone mode to operating in accordance with the first predefined grouping of Cast-
of the first and second           enabled media players such that the Cast-enabled media player is configured to coordinate with at
predefined groupings of zone      least the second Cast-enabled media player to output media in synchrony with output of media by
players comprises transitioning   at least the second Cast-enabled media player. See claim limitation 2.1.
from operating in the
standalone mode to operating in
accordance with the first
predefined grouping of zone


                                                                                                                                 34
                          Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 43
                                                                                   44 of 46
                                                                                         47

                            Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


            Claim 16
players such that the first zone
player is configured to
coordinate with at least the
second zone player to output
media in synchrony with output
of media by at least the second
zone player.

             Claim 17
[17.0] The method of claim 16,       As described above, each Cast-enabled media player practices the method of claim 16. Moreover,
wherein the instruction is a first   each Cast-enabled media player practices the aforementioned steps where the instruction to operate
instruction, the method further      in accordance with the first zone scene is a first instruction, and each Cast-enabled media player
comprising:                          practices the steps identified below. See claim limitation 3.0.
[17.1] while operating in            Each Cast-enabled media player practices the step of, while operating in accordance with the first
accordance with the first            predefined grouping of Cast-enabled media players, receiving, from the Cast-enabled computing
predefined grouping of zone          device over the data network, a second instruction to operate in accordance with the second
players, receiving, from the         predefined grouping of Cast-enabled media players. See claim limitation 3.1.
network device over the data
network, a second instruction to
operate in accordance with the
second predefined grouping of
zone players; and
[17.2] based on the second           Each Cast-enabled media player practices the step of, based on the second instruction, (a) ceasing
instruction, (a) ceasing to          to operate in accordance with the first predefined grouping of Cast-enabled media players such that
operate in accordance with the       the Cast-enabled media player is no longer configured to coordinate with at least the second Cast-
first predefined grouping of         enabled media player to output media in synchrony with output of media by at least the second
zone players such that the first     Cast-enabled media player and (b) beginning to operate in accordance with the second predefined
zone player is no longer             grouping of Cast-enabled media players such that the Cast-enabled media player is configured to
configured to coordinate with at     coordinate with at least the third Cast-enabled media player to output media in synchrony with
least the second zone player to      output of media by at least the third Cast-enabled media player. See claim limitation 3.2.
output media in synchrony with
output of media by at least the


                                                                                                                                     35
                          Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 44
                                                                                   45 of 46
                                                                                         47

                            Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


             Claim 17
second zone player and (b)
beginning to operate in
accordance with the second
predefined grouping of zone
players such that the first zone
player is configured to
coordinate with at least the third
zone player to output media in
synchrony with output of media
by at least the third zone player.

             Claim 19
[19.0] The method of claim 15,       As described above, each Cast-enabled media player practices the method of claim 15. Moreover,
wherein the instruction to           each Cast-enabled media player practices the aforementioned steps where the instruction to operate
operate in accordance with the       in accordance with the given one of the first and second zone scenes comprises an instruction to
given one of the first and           operate in accordance with the second zone scene. See claim limitation 5.0.
second zone scenes comprises
an instruction to operate in
accordance with the second
zone scene, and
[19.1] wherein transitioning         Each Cast-enabled media player practices the aforementioned steps where transitioning from
from operating in the                operating in the standalone mode to operating in accordance with the given one of the first and
standalone mode to operating in      second predefined groupings of Cast-enabled media players comprises transitioning from operating
accordance with the given one        in the standalone mode to operating in accordance with the second predefined grouping of Cast-
of the first and second              enabled media players such that the Cast-enabled media player is configured to coordinate with at
predefined groupings of zone         least the third Cast-enabled media player to output media in synchrony with output of media by at
players comprises transitioning      least the third Cast-enabled media player. See claim limitation 5.1.
from operating in the
standalone mode to operating in
accordance with the second
predefined grouping of zone
players such that the first zone


                                                                                                                                    36
                          Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 45
                                                                                   46 of 46
                                                                                         47

                            Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


             Claim 19
player is configured to
coordinate with at least the third
zone player to output media in
synchrony with output of media
by at least the third zone player.

             Claim 20
[20.0] The method of claim 19,       As described above, each Cast-enabled media player practices the method of claim 19. Moreover,
wherein the instruction is a first   each Cast-enabled media player practices the aforementioned steps where the instruction to operate
instruction, the method further      in accordance with the second zone scene is a first instruction, and each Cast-enabled media player
comprising:                          practices the steps identified below. See claim limitation 6.0.
[20.1] while operating in            Each Cast-enabled media player practices the step of, while operating in accordance with the
accordance with the second           second predefined grouping of Cast-enabled media players, receiving, from the Cast-enabled
predefined grouping of zone          computing device over the data network, a second instruction to operate in accordance with the first
players, receiving, from the         predefined grouping of Cast-enabled media players. See claim limitation 6.1.
network device over the data
network, a second instruction to
operate in accordance with the
first predefined grouping of
zone players; and
[20.2] based on the second           Each Cast-enabled media player practices the step of, based on the second instruction, (a) ceasing
instruction, (a) ceasing to          to operate in accordance with the second predefined grouping of Cast-enabled media players such
operate in accordance with the       that the Cast-enabled media player is no longer configured to coordinate with at least the third
second predefined grouping of        Cast-enabled media player to output media in synchrony with output of media by at least the third
zone players such that the first     Cast-enabled media player and (b) beginning to operate in accordance with the first predefined
zone player is no longer             grouping of Cast-enabled media players such that the Cast-enabled media player is configured to
configured to coordinate with at     coordinate with at least the second Cast-enabled media player to output media in synchrony with
least the third zone player to       output of media by at least the second Cast-enabled media player. See claim limitation 6.2.
output media in synchrony with
output of media by at least the
third zone player and (b)
beginning to operate in


                                                                                                                                     37
                        Case 6:20-cv-00881-ADA Document 49-1 Filed 02/17/21 Page 46
                                                                                 47 of 46
                                                                                       47

                          Ex. A – Initial Infringement Contention Chart: U.S. Patent No. 10,848,885


            Claim 20
accordance with the first
predefined grouping of zone
players such that the first zone
player is configured to
coordinate with at least the
second zone player to output
media in synchrony with output
of media by at least the second
zone player.




                                                                                                      38
